DETAILED ACTION
The Office Action is in response to the Applicant's reply filed November 15, 2021 to the Office action mailed on May 13, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
This application filed 09/13/2018 claims priority to PCT/US2017/060248, filed 11/06/2017 and provisional application 62/418,756 filed 11/07/2016.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 102 rejection of claims 1-25 over Spier  (US 20150297653 A1)  is not persuasive.   The rejection is herewith maintained.
Applicant argues “Spiers states that penetration enhancers may be used with these delivery technologies. As discussed in the Background section of the instant Specification, the use of penetration enhancers is well known and results in skin irritation, and are not required in the topical formulations of the instant invention.”
The Examiner points out that while skin irritation may occur with penetration enhancers, this certainly does not deter all formulations to exclude a penetration enhancer. Furthermore, the Spiers reference teaches penetration enhancer is an optional ingredient, [0332]. 
Applicant respectfully points out that Speirs simply does not describe the inventive topical formulations recited in the pending claims. For example, Speirs does not describe use of a pharmaceutical carrier which has bimodal activity - namely that delivers a skin protecting ingredient topically such that it remains on the skin at the same time that it delivers a cannabis ingredient transdermally to the bloodstream. Without these features, Speirs fails to anticipate the pending claims and therefore cannot support a rejection under Section 102 (See MPEP §2131).
In response, the formulation of Speirs reads on the claims, therefore, the intended use of “bimodal activity” would be an inherent property of the composition. For example, the reference teaches the Δ(9)-cannabidiol (Δ(9)-CBD), skin protectants including those claimed, and carriers or solvents including those claimed. ([0217] [0324] [0075]).
Applicant argues “Speirs specifically teaches away from topical formulations of the instant invention. The stated objective of Speirs is to overcome known problems with administration of cannabis using inhaled and orally encapsulation forms (Speirs, paragraphs [0010] - [0013}) which Speirs purportedly achieves by developing new cannabis concentrates that may then be administered specifically via orally dissolving film or adhesive transdermal patch technologies (Speirs, paragraphs [0249] ez seg.). However, adding a skin protecting ingredient according to the instant invention to Speirs would result in that skin protecting ingredient also being delivered transdermally together with the cannabis ingredient. This would not only prevent the skin protecting ingredient from working (and thus render the invention impermissibly inoperable; See M.P.E.P. §2143.1) - but it may very well by toxic! As such, Speirs not only fails to disclose the instant invention, but one of skill in the art could not have been led to the instant invention by the Speirs reference.”
In response, the prior art teaches a pharmaceutical dosage form, which can be an adhesive topical patch suitable for transdermal delivery. [0019] Speirs teaches the same formulation includes a skin protectant component. Specifically, Speirs teaches skin protectants including, e.g. aloe, lanolin, glycerin, calamine, Vitamin E, Vitamin E acetate (reads on tocopherol acetate), Vitamin C, allantoin, aluminum hydroxide gel, bismuth subnitrate, boric acid, calamine, cocoa butter, dimethicone, glycerin, kaolin, live yeast cell derivative, petrolatum, pyridoxine hydrochloride, shark liver oil, sodium bicarbonate, sulfur, tannic acid, topical starch, trolamine, white petrolatum, zinc acetate, zinc carbonate zinc oxide, zinc sulfate, shea butter, and any combination thereof, which read on those claimed.  Therefore, if Applicant claims the formulation of Speirs is inoperable, the same would apply to the claimed invention herein.
The arguments are not persuasive. 
The rejection is as below: 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102 as being anticipated by Spier  (US 20150297653 A1).
Spier teaches an extract of Cannabis plant material as well as subsequent processing of the extract to provide a concentrate of Cannabis. In specific embodiments, relative to the Cannabis plant material, the Cannabis concentrate can include a higher concentration of Δ(9)-cannabidiol (Δ(9)-CBD). In alternative specific embodiments, relative to the Cannabis plant material, the Cannabis concentrate can include a lower concentration of Δ(9)-cannabidiol (Δ(9)-CBD). [0217] The reference also provides for pharmaceutical dosage forms (e.g., oral thin films and transdermal patches). (abstract) The formulation can optionally include one or more humectants to provide a moistening effect to the adhesive. For example, the humectant can hydrate the polymer. Any suitable humectant can be employed, provided the humectant effectively provides a moistening effect to the adhesive and the humectant remains stable in the formulation. In one embodiment, the stability is over a prolonged period of time, e.g., up to about 2 years, up to about 1 year, or up to about 6 months, typically experienced in the manufacturing, packaging, shipping, and/or storage of the patch. One suitable humectant is glycerin. Other suitable humectants include polyhydric alcohols such as ethylene glycol, propylene glycol, triethylene glycol, tetraethylene glycol, and sorbitol. [0321]Suitable skin protectants include, e.g. aloe, lanolin, glycerin, calamine, Vitamin E, Vitamin E acetate (reads on tocopherol acetate), Vitamin C, allantoin, aluminum hydroxide gel, bismuth subnitrate, boric acid, calamine, cocoa butter, dimethicone, glycerin, kaolin, live yeast cell derivative, petrolatum, pyridoxine hydrochloride, shark liver oil, sodium bicarbonate, sulfur, tannic acid, topical starch, trolamine, white petrolatum, zinc acetate, zinc carbonate zinc oxide, zinc sulfate, shea butter, and any combination thereof. [0324]  Organic solvents can range from nonpolar to polar, depending upon the molecular composition. For instance, organic solvents can be classified in a series ranging from nonpolar to polar, such as aliphatic hydrocarbon, aromatic hydrocarbon, halocarbon, ether, ketone, alcohol. [0075] Suitable skin protectants include, e.g. aloe, lanolin, glycerin, calamine, Vitamin E, Vitamin E acetate, Vitamin C, allantoin, aluminum hydroxide gel, bismuth subnitrate, boric acid, calamine, cocoa butter, dimethicone, glycerin, kaolin, live yeast cell derivative, petrolatum, pyridoxine hydrochloride, shark liver oil, sodium bicarbonate, sulfur, tannic acid, topical starch, trolamine, white petrolatum, zinc acetate, zinc carbonate zinc oxide, zinc sulfate, shea butter, and any combination thereof. [0324] The difference in the amount (weight/mass) can be at least about 1%, at least about 5%, at least about 10%, at least about 25%, or at least about 50%.  [0107] The solvent can include one or more organic compounds, one or more inorganic compounds, or mixtures thereof. In one embodiment, the solvent will include one or more organic compounds, e.g., esters, alcohols, ketones, aldehydes, fatty acids, partially or fully esterified fatty acids, wherein the structures are cyclic, non-cyclic (e.g., alkyl), alicyclic (e.g., a bridged ring compound) or aromatic, as well as organic compounds having combinations of these functional groups. [0304]
Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627